Exhibit 10.1

 
CONFIDENTIAL
August 10, 2020
 
VIA EMAIL
 
Lance Rosenzweig
 

Dear Lance,
 
We are pleased to offer you the position of President and Chief Executive
Officer (“CEO”) of Support.com, Inc. (the “Company”). You will have the duties,
authorities and responsibilities commensurate with the duties, authorities and
responsibilities of presidents and chief executive officers of similarly sized
companies, and such other duties, authorities and responsibilities as the
Company’s Board of Directors (the “Board”) may designate from time to time that
are not inconsistent with your position as President and CEO.
 
You will be based out of Los Angeles, California and will report to the Board.
As the Company’s President and CEO, you will be expected to devote your full
business time, attention and energies to the performance of your duties with the
Company on an exempt basis.
 
Prior to engaging in any business activity other than the preceding while you
are an employee of the Company, you must first obtain the approval of the Board.
Any such business activity must not materially interfere with the performance of
your duties to the Company. Nothing herein will prevent you from (i) continuing
to provide services pursuant to any arrangement as of the date hereof that is
listed on Attachment A hereto, (ii) serving on the board of directors of a
publicly traded company with prior written consent of the Board which shall not
be unreasonably withheld, (iii) serving on the boards of directors of non-profit
organizations, (iv) participating in charitable, civic, educational,
professional, community or industry affairs, and (v) managing the your passive
personal investments so long as such activities in the aggregate do not
materially interfere with the performance of your duties to the Company.
 
In addition, you will be appointed to serve as a member of the Board within
thirty (30) days following your commencement of employment with the Company as
President and CEO. Thereafter, for as long as you remain CEO, the Company will
place your name on the list of nominations as a candidate to be elected as, and
take all reasonable action to cause you to be, a member of the Board, subject to
stockholder vote. Notwithstanding the foregoing, you agree to resign immediately
from the Board in the event that you cease to be CEO. While you provide services
as CEO, you will not be entitled to receive any compensation for your services
as a Board member.
 
The principle terms and conditions of our offer are as follows:
 
Start Date. Your anticipated employment commencement date (“Start Date”) is
August 10, 2020.
 
Base Salary. Your initial annual base salary (the “Base Salary”) will be
$480,000, payable in accordance with the Company’s normal payroll practices, but
no less frequently than monthly.
 



 

Page 2
Lance Rosenzweig
 
 
Thereafter, your annual base salary will be determined by the Board and subject
to review on an annual basis. 
 
Bonus. You will be eligible for a bonus for 2020 in the form of a stock grant of
100,000 shares of common stock of the Company payable in January 2021 subject
applicable withholding taxes (which may be satisfied at your election by
reducing the number of shares otherwise delivered to you) and your continued
employment through the payment date. You will be eligible to participate in our
corporate bonus program each fiscal year beginning with the 2021 fiscal year.
Your annual bonus target under the corporate bonus program will be 75% of your
Base Salary for the applicable fiscal year (your “Target Bonus”). The actual
bonus amount awarded to you (your “Actual Bonus”) will be determined by the
Board based in all cases upon its determination of the achievement of
pre-established Company and individual performance objectives established by the
Board in good faith consultation with you. To receive payment of any Actual
Bonus, you must be employed by the Company on the last day of the period to
which such bonus relates and at the time bonuses are paid, except as otherwise
provided herein. Your bonus participation will be subject to all the terms,
conditions and restrictions of the applicable Company bonus program, as amended
from time to time, including the Board’s reservation of discretion to administer
and modify the program. Except as set forth below, the Actual Bonus will be paid
in the calendar year following the year with respect to which the performance of
the Annual Bonus relates at the same time as bonuses are payable to other
employees pursuant to the terms of the applicable Company bonus plan, as amended
from time to time.
 
Pursuant to the charter of the Compensation Committee of the Board, your
performance and compensation terms will be reviewed at least annually. You
acknowledge that compensation that you receive from the Company may be subject
by law to certain recoupment (“clawback”) requirements applicable to public
companies.
 
Equity Awards. On or as soon as administratively practicable following your
Start Date, you will be granted stock options under the Company’s 2010 Equity
and Performance Incentive Plan and/or 2014 Inducement Award Plan (collectively,
the “Plans”) as follows:
 
Time Vest Stock Option. You will be awarded a non-qualified stock option to
purchase 400,000 shares of the Company’s common stock at an exercise price equal
to the fair market value thereof on the date of grant (the “Time Vest Option”).
The Time Vest Option will vest monthly over a three (3) year period beginning on
your Start Date subject to your continued employment. Subject to your compliance
with the Release Requirement (defined below), the Time Vest Option shall
accelerate and become vested and exercisable (i) with respect to the number of
shares that would vest within an additional three (3) months upon your
Involuntary Termination within two years following your Start Date, or six (6)
months if your Involuntary Termination is more than two years after your Start
Date, and (ii) as to 100% of the then-unvested shares subject to such option
upon your Involuntary Termination on or within twelve months following a Change
of Control” (as defined in the applicable Plan for purposes hereof). The Time
Vest Option will also be subject to the terms and conditions of the applicable
stock plan and a stock option agreement approved by the Board substantially in
the form attached hereto as Attachment B.
 
 


 
 

Page 3
Lance Rosenzweig
 
 

Performance Stock Option. You will also be awarded an additional non-qualified
stock option to purchase 600,000 shares of the Company’s common stock at an
exercise price equal to fair market value thereof on the date of grant (the
“Performance Option”). The vesting of the shares subject to the Performance
Option will be subject to a performance requirement and a service vesting
requirement, both of which must be satisfied during the term of the Performance
Option.
 
-
The performance requirement will be satisfied either (i) on the date as of which
the average daily closing price of the Company’s common stock on the Nasdaq
Stock Market for the ten (10) consecutive business days through and including
such date equals or exceeds 150% of the exercise price of the Performance Option
(the “Premium Price”), or (ii) the closing date of a Change of Control in which
the price paid per share of common stock in the transaction equals or exceeds
the Premium Price. If the performance requirement is not satisfied on or before
the closing of a Change of Control, the Performance Option will be forfeited in
full. If the performance requirement is not satisfied on or before your
termination of employment, or within three (3) months following your Involuntary
Termination subject to your compliance with the Release Requirement, the
Performance Option will be forfeited in full.
 
-
The service vesting requirement will be satisfied monthly over a three (3) year
period beginning on your Start Date subject to your continued employment through
each service vesting date. Subject to your compliance with the Release
Requirement, service vesting will accelerate (i) with respect to the number of
shares that would service vest within an additional three (3) months upon your
Involuntary Termination within two years following your Start Date, or six (6)
months if your Involuntary Termination is more than two years after your Start
Date, and (ii) as to 100% of the then-unvested shares upon your Involuntary
Termination on or within twelve months following a Change of Control.
 
The Performance Option will also be subject to the terms and conditions of the
applicable stock plan and a stock option agreement approved by the Board
substantially in the form attached hereto as Attachment C.
 
The Time Vest Option and the Performance Option will also provide for 100%
acceleration of service vesting upon a Change of Control to the extent such
options will not be continued, assumed or substituted and would otherwise be
terminated without consideration upon the closing of the Change of Control;
provided, however, that if the performance requirement is not satisfied on or
before the closing of the Change of Control, the Performance Option will be
forfeited in full.
 
Employee Benefits and Vacation. You will be entitled to participate in all
employee retirement, welfare, insurance, benefit and vacation programs of the
Company as are in effect from time to time and in which other senior executives
of the Company are eligible to participate, on the same terms as such other
senior executives. You will be eligible to purchase Medical, Dental, Vision and
ancillary volunteer benefits on the first of the month following 60 days of
employment. You will be entitled to a minimum of four weeks of vacation each
calendar year during your employment (prorated for partial years), subject to
increase in accordance with the vacation policy applicable to other senior
executives of the Company.
 

 

Page 4
Lance Rosenzweig
 

Severance. If your employment with the Company terminates as a result of an
Involuntary Termination, and you execute and deliver to the Company the
Company’s standard Release Agreement attached hereto as Attachment D (the
“Release”) and that Release becomes effective and irrevocable within
twenty-eight (28) days following your termination date in accordance with
applicable law (the “Release Requirement”), then you will become entitled to
receive the following benefit:
 
On the first payroll date following the twenty-eight (28) day period after the
date of your Involuntary Termination as described in the immediately preceding
paragraph (subject to your timely execution and effectiveness of the Release),
the Company shall pay to you a lump-sum payment equal to the sum of (a) 50% of
your then current annual Base Salary (or 100% of your then current annual Base
Salary if the termination occurs more than two years after your Start Date), and
(b) an amount equal to twelve (12) months of the COBRA continuation coverage
premium under the Company’s group medical plans as in effect at the time such
termination occurs less the amount of your portion of the premium as if you were
an active employee. Further, upon such Involuntary Termination, subject to your
timely execution and effectiveness of the Release, the Company shall pay you a
pro-rata portion of your Actual Bonus for the fiscal year in which the such
termination occurs as determined by the Board based on actual performance for
such year (determined by multiplying the amount of such bonus which would be due
for the full fiscal year by a fraction, (i) the numerator of which is the number
of days during the fiscal year of termination that you are employed by the
Company and (ii) the denominator of which is 365), payable at the same time the
Actual Bonus would have been paid if you had continued to be employed by the
Company.
 
Definitions. For purposes of hereof, the following definitions shall be in
effect:
 
“Involuntary Termination” means either: (a) that your employment is terminated
by the Company without Cause or (b) that you resign for Good Reason (as defined
below). You may terminate your employment hereunder for Good Reason upon
satisfaction of the following requirements: (A) notifying the Company within
ninety (90) days after the occurrence of the act or omission constituting
grounds for the Good Reason termination, (B) providing the Company thirty (30)
days to correct such act or omission, and (C) upon the Company’s failure to take
such corrective action within such thirty (30)-day period, giving the Company
written notice of such Good Reason termination within thirty (30) business days
thereafter, with such Good Reason termination to be effective immediately upon
delivery of such notice to the Company. In order to receive any benefits upon
termination, (i) the Release must be signed by you and must become
effective/irrevocable within twenty-eight (28) days following your Involuntary
Termination date in accordance with applicable law, and (ii) you must return all
Company property. An Involuntary Termination shall not include a termination by
reason of death or disability.
 
“Cause” means a determination in the reasonable good faith of the Board that you
have: (a) engaged in any act of fraud or embezzlement; (b) engaged in any act in
violation of the law that causes or would be reasonably expected to cause
material harm to the Company; (c) materially breached your fiduciary duty to the
Company; (d) unreasonably and willfully refused to perform the reasonable, good
faith and lawful written instructions of the Board; (e) engaged in willful
misconduct which causes material harm to the Company; (f) willfully breached the
CIIA (as defined below) which causes material harm to the Company; or (g) made
any willful unauthorized use or disclosure of confidential information or trade
secrets of the Company (or any parent or subsidiary) which causes material harm
to the Company; provided, however, that you will not be deemed to have
terminated for Cause if such failure or breach, to the extent capable of cure,
is corrected prior to the expiration of the ten (10) day period following
delivery to you of the Company’s written notice of its intention to terminate
your employment for Cause.
 

 

Page 5
Lance Rosenzweig
 
 

“Good Reason” means (a) your employment duties, authorities or responsibilities
are materially diminished by the Company without your prior written consent; (b)
a material change in the geographic location of your place of employment
(currently to be Los Angeles, California) without your approval, with a
relocation of more than fifty (50) miles to be deemed material for purposes
hereof; (c) a material breach by the Company of its obligations under the terms
of this Employment Agreement or any equity award agreement including, without
limitation, your removal from the Board by the Company (other than for Cause) or
the failure to nominate you to serve on the Board; or (d) a material reduction
in the annual rate of your Base Salary or Target Bonus by the Company.
 
Section 409A. This offer is intended to comply with, or be exempt from, the
requirements of Section 409A (“Section 409A”) of the Internal Revenue Code of
1986, as amended (the “Code”), as applicable, but the Company does not guarantee
the tax treatment associated with the terms set forth in this offer and by
signing this offer you acknowledge and agree that you had an opportunity to
consult counsel of your choice. Notwithstanding any other provision of this
Agreement, payments provided under this Agreement may only be made upon an event
and in a manner that complies with Section 409A or an applicable exemption. Any
payments under this Agreement that may be excluded from Section 409A either as
separation pay due to an involuntary separation from service or as a short-term
deferral will be excluded from Section 409A to the maximum extent possible. For
purposes of Section 409A, each installment payment provided under this Agreement
will be treated as a separate payment. Any payments to be made under this
Agreement upon a termination of employment will be made only upon a “separation
from service” under Section 409A. Notwithstanding any other provision of this
Agreement, if any payment or benefit provided to you in connection with your
termination of employment is determined to constitute “nonqualified deferred
compensation” within the meaning of Section 409A and you are determined to be a
“specified employee” as defined in Section 409A(a)(2)(b)(i), then such payment
or benefit will not be paid until the first payroll date to occur following the
six month anniversary of your date of termination or, if earlier, on your death
(the “Specified Employee Payment Date”). The aggregate of any payments that
would otherwise have been paid before the Specified Employee Payment Date will
be paid to you in a lump sum on the Specified Employee Payment Date and
thereafter, any remaining payments will be paid without delay in accordance with
their original schedule.
 
Agreement to Arbitrate. In the event of any dispute or claim relating to or
arising out of our employment relationship, you and the Company agree that all
such disputes shall be fully and finally resolved by binding arbitration in
Santa Clara, California (or another mutually agreed upon location), pursuant to
the following terms of this agreement to arbitrate. The Law applicable to any
issues regarding the scope, effectiveness or interpretation of this arbitration
provision shall be the Federal Arbitration Act. The Company agrees to pay the
fees and costs of the arbitrator.
 
Mutual agreement to arbitrate and waive rights to trial by judge or jury or by
class action. In the event of any future dispute, controversy or claim that
either party may have against the other, including the Company’s parent,
subsidiaries, or affiliates or any of their officers, directors, shareholders,
representatives, attorneys, agents, or assigns in their capacity as such or
otherwise, arising from or relating to this Employment Agreement (as defined
below) or the CIIA, its breach, any matter addressed by this Employment
Agreement or the CIIA, and/or your employment with the Company through your
separation date, the Company and you agree to resolve any such dispute
(collectively, the “Claims”) by arbitration in accordance with the terms of this
agreement to arbitrate. Notwithstanding the foregoing, the parties agree that
this agreement to arbitrate shall not apply to any disputes or claims relating
to or arising out of the misuse or misappropriation of the other party’s
intellectual property or proprietary information. In the event of any conflict
between this agreement to arbitrate on the one hand, and any conflicting terms
in the CIIA, this agreement to arbitrate provision shall govern and control.
 

 

Page 6
Lance Rosenzweig

 

The Claims covered by this agreement to arbitrate provision include, without
limitation, claims arising out of contract law, tort law, common law, wrongful
discharge law, privacy rights, statutory protections, constitutional
protections, wage and hour law, California Labor Code protections, the
California Fair Employment and Housing Act (which includes claims for
discrimination or harassment on the basis of age, race, color, ancestry,
national origin, disability, medical condition, marital status, religious creed,
sex, pregnancy, gender, and sexual orientation), any similar state
discrimination law, the California Family Rights Act, the federal Family and
Medical Leave Act, the federal Civil Rights Acts of 1964 and 1991, as amended,
the Age Discrimination in Employment Act, the Older Workers Benefit Protection
Act, the Americans with Disabilities Act, claims for benefits (except when a
benefit or pension plan specifies that its claims procedures shall culminate in
an arbitration procedure different from this one), and claims for violation of
any federal, state, or other governmental law, statute, regulation, or
ordinance.
 
You agree to have all Claims determined in arbitration as provided herein in an
individual capacity and not as a class action, collective or representative
basis, and hereby waive any right to bring class-wide, collective or
representative claims before any arbitrator or in any forum, except to the
extent a representative action under the California Private Attorney General Act
is, as a matter of law, not deemed subject to such a waiver. Notwithstanding the
foregoing, you acknowledge that any Claims you may have for workers’
compensation, state unemployment compensation benefits and/or state disability
insurance are not covered by this agreement to arbitrate, as are any Claims that
cannot, by applicable state and federal law, be submitted to arbitration.
Nothing in this agreement to arbitrate shall be construed as limiting your right
to file a claim with or seek the assistance of the Equal Employment Opportunity
Commission, the National Labor Relations Board, Department of Labor, or any
similar state or federal administrative agency, however, any claim that cannot
be resolved administratively or is not submitted to the applicable agency for
resolution shall be subject to this agreement to arbitrate.
 
You understand that, by this agreement to arbitrate, the Parties hereto are
waiving their rights to have a Claim adjudicated by a court or jury, and to
pursue a Claim as part of a class action. This arbitration provision is not
intended to modify or limit substantive rights or the remedies available to the
Parties, including the right to seek interim relief, such as injunction or
attachment, through judicial process, which shall not be deemed a waiver of the
right to demand and obtain arbitration.
 
Arbitration in accordance with JAMS Rules. Except as otherwise provided herein,
arbitration shall be in accordance with the then-current JAMS Employment
Arbitration Rules and Procedures before a single neutral arbitrator who is
selected in accordance with the Rules. The arbitration shall take place in a
mutually agreed location. The arbitrator shall apply the substantive law of
California, or federal law, or both, as applicable to the Claim asserted. Each
party shall have the right to take written discovery and depositions as provided
for under the California Code of Civil Procedure, as well as to subpoena
witnesses and documents for discovery and for arbitration. Each party shall be
entitled to all types of remedies and relief otherwise available in court.
 
 
 

Page 7
Lance Rosenzweig
 
The arbitrator shall have the exclusive authority to resolve any dispute
relating to the formation, interpretation, applicability, or enforceability of
this Agreement, including, without limitation, any Claim that all or any part of
this Agreement is void or voidable. The arbitrator’s decision shall be a
reasoned decision in writing, revealing the essential findings and conclusions
forming the basis of the award, and shall be final and binding on the parties.
 
Costs and Fees. If you allege a Claim constituting a violation of a statute
relating to employment, including, without limitation, the California Fair
Employment and Housing Act (or similar state statute), the Civil Rights Acts of
1964 and 1991, the Age Discrimination in Employment Act, or the Americans with
Disabilities Act, the Company will advance all costs of the arbitration that
would not be incurred by the parties if the dispute were litigated in court,
namely, the fees of the arbitrator and any arbitration association
administrative fees and similar charges.
 
Except as set forth above, each party shall pay for its own costs, and attorney
fees, if any. However, if any party prevails in a statutory Claim that affords
the prevailing party attorney fees, the arbitrator may award reasonable attorney
fees to the prevailing party in addition to any and all other remedies afforded
by the relevant statute.
 
Exclusive Forum. Arbitration as described herein will be the exclusive forum for
any Claims arising under the Employment Agreement. The arbitration decision
shall be final, conclusive and binding on both parties and any arbitration award
or decision may be entered in any court having jurisdiction. The Parties agree
that the prevailing party in any arbitration shall be entitled to injunctive
relief in any court of competent jurisdiction to enforce the arbitration award.
The Parties further agree that the prevailing party in any such proceeding shall
be awarded reasonable attorneys' fees and costs.
 
General.
 
You should be aware that your employment with the Company is for no specified
period and constitutes at will employment. As a result, you are free to resign
at any time, for any reason or for no reason. Similarly, the Company is free to
conclude its employment relationship with you at any time, with or without
cause.
 
Your employment with us is contingent upon and at all times subject to your
eligibility for employment as our President and CEO under state and federal law.
Without limiting the foregoing, for purposes of federal immigration law, you
will be required to provide to the Company documentary evidence of your identity
and eligibility for employment in the United States. Such documentation must be
provided to us during your orientation period (schedule to be confirmed), or our
employment relationship with you may be terminated. Similarly, for the purposes
of state law, because the Company is a registered “Alarm Company” in California
with the Bureau of Security and Investigative Services (“BSIS”) as required by
one or more program contracts, you will be required to provide to the Company
documentary evidence of your identity and eligibility to serve as an officer of
a registered Alarm Company.
 

 

Page 8
Lance Rosenzweig

 
The Company will enter into an indemnification agreement with you in the same
form as is provided to its other officers and directors.
 
Within thirty (30) days upon presentation of appropriate documentation, the
Company will pay directly or reimburse you for reasonable legal fees and costs
incurred in connection with negotiating and reviewing this letter and any
related documents or matters up to an amount not exceeding $15,000.
 
All payments hereunder will be subject to withholding of applicable federal,
state and local income and employment taxes and other deductions.
 
As a Company employee, you will be expected to abide by the Company’s written
obligations, policies and procedures at all times, which will be provided to
you. You will also be expected to sign and comply with a Confidential
Information and Invention Assignment Agreement (the “CIIA”) that requires, among
other provisions, the assignment of patent rights to any invention made during
your employment at the Company (subject to California Labor Code Section 2870),
non-solicitation of our employees, and non-disclosure of proprietary
information; provided, that the last sentence of Section 7 of the CIIA (related
to the solicitation of customers) shall have no force or effect except to the
extent you use trade secrets to aid in such solicitation. Your employment will
be subject to you having executed and returned the CIIA to the Company by your
Start Date.
 
To indicate your acceptance of the Company’s offer, please sign and date this
letter by August 10, 2020, and return it to my attention by email with a copy to
Olivia Mirzoyev at Olivia.Mirzoyev@support.com. This letter, along with the
Attachments hereto and the CIIA, sets forth the terms of your employment with
the Company (“Employment Agreement”) and supersedes any prior representations or
agreements, whether written or oral. This Employment Agreement may not be
modified or amended except by a written agreement, approved by the Compensation
Committee of the Board or its designee, and signed by a designated
representative of the Company and you.
 
 
 

Page 9
Lance Rosenzweig
 
We are excited to have you join Support.com, and we look forward to working with
you!
 
Sincerely,
 
_________________________
Joshua Schechter
Chairman of the Board of Directors
Support.com, Inc.
 
By signing, I hereby accept, acknowledge and agree to the terms and conditions
as stated above in this Employment Agreement including the Attachments
incorporated herein by reference.
 
On this day of August 10, 2020
 
________________________________
Lance Rosenzweig
 
 

Page 10
Lance Rosenzweig

 
ATTACHMENT A
 
TO OFFER LETTER
 
Existing Service Arrangements
 
 
 
●
Member of the Boards of Directors: Boingo Wireless and NextGen Healthcare
 
 
●
Advisor to Wheels Labs
 
 
 
 
 
 
 
 

Page 11
Lance Rosenzweig

ATTACHMENT B
TO OFFER LETTER
 
TIME VEST OPTION AWARD AGREEMENT
 
 
 
 
 

Page 12
CONFIDENTIAL

 
SUPPORT.COM, INC.
2014 INDUCEMENT AWARD PLAN
NOTICE OF STOCK OPTION GRANT
 
 
Lance Rosenzweig
 
Grant Number:
%%OPTION_NUMBER%-%
Grant Date:
August 10, 2020
Options Granted:
400,000
Exercise Price:
%%OPTION_PRICE,'$999,999,999.99'%-%
Employee ID#:
%%EMPLOYEE_IDENTIFIER%-%
Expiration Date:
August 10, 2030
Document:
2014 Non-Standard Notice
Grant Type:
Non-Qualified Stock Option

 
 
 
 


 
You have been granted the above-described option (the “Option”) to purchase
Common Stock of Support.com, Inc. (the "Company") under the 2014 Inducement
Award Plan (the "Plan") as an inducement to your employment with the Company.
Unless otherwise defined herein, capitalized terms shall have the meanings
assigned to such terms in the Plan.
 
Vesting Schedule:
 
Subject to your continued employment with the Company, 1/36th of the Shares
subject to the Option will vest each month beginning on your Start Date (as
defined in your offer letter from the Company dated August 10, 2020 (the “Offer
Letter”)), with full vesting on the three (3) year anniversary of your Start
Date.
 
SHARES
VEST TYPE
FULL VEST
 
 
 
400,000
Service Vesting
The three year anniversary of your Start Date

 
Vesting Acceleration upon an Involuntary Termination
Subject to your compliance with the Release Requirement (defined below), (i) if
you experience an Involuntary Termination (as defined in the Offer Letter)
within two years following your Start Date, the Option shall accelerate and
become vested and exercisable with respect to the number of Shares that would
have vested during the three (3) month period immediately following the date of
your Involuntary Termination, had you remained employed by the Company
throughout such three (3) month period, (ii) if you experience an Involuntary
Termination more than two years after your Start Date, the Option shall
accelerate and become vested and exercisable with respect to the number of
Shares that would have vested during the six (6) month period immediately
following the date of your Involuntary Termination, had you remained employed by
the Company throughout such six (6) month period, and (iii) if you experience an
Involuntary Termination on or within twelve months following a Change of
Control, 100% of the then-unvested Shares subject to your Option shall
accelerate and become vested and exercisable.
 
To receive the accelerated Option vesting described above, you must execute and
deliver to the Company a Release Agreement substantially in the form attached as
Attachment D to the Offer Letter (the “Release”) and that Release must become
effective and irrevocable within twenty-eight (28) days following the date of
your Involuntary Termination in accordance with applicable law (the “Release
Requirement”).
 
 

Page 13
Lance Rosenzweig

 
Other Vesting Acceleration upon a Change of Control
To the extent your Option is not continued, assumed, or substituted and would
otherwise be terminated without consideration upon the closing of a Change of
Control, 100% of the then-unvested Shares subject to your Option shall
accelerate and become vested and exercisable immediately prior to the Change of
Control.
 
Post-Termination Exercise Period
If your service with the Company terminates for any reason, then (a) to the
extent not yet vested as of your termination of employment, after giving effect
to the provisions under “Vesting Acceleration upon an Involuntary Termination,”
the Option will be cancelled effective on your employment termination date; and
(b) except in the case of your death or disability, the vested portion of your
Option will expire on the date that is ninety (90) days after your service
termination date (or if earlier, the Expiration Date or termination upon a
corporate transaction pursuant to the Plan).
 
By accepting this grant, you and the Company agree that this grant is awarded
under and governed by the terms and conditions of this Notice, and by the Stock
Option Agreement and the 2014 Equity and Performance Incentive Plan, which are
hereby incorporated by this reference and made a part of this Notice.
 
 
 
 
 

Page 14
Lance Rosenzweig

 
ATTACHMENT C
TO OFFER LETTER
 
PERFORMANCE OPTION AWARD AGREEMENT
 
 
 
 
 
 
 
 
 
 
 

Page 15
CONFIDENTIAL

 
SUPPORT.COM, INC.
2010 EQUITY AND PERFORMANCE INCENTIVE PLAN
NOTICE OF GRANT OF STOCK OPTIONS (“NOTICE”)
 

Lance Rosenzweig
 
 
Grant Number:
%%OPTION_NUMBER%-%
Grant Date:
August 10, 2020
Options Granted:
600,000
Exercise Price:
%%OPTION_PRICE,'$999,999,999.99'%-%
Employee ID#:
%%EMPLOYEE_IDENTIFIER%-%
Expiration Date:
August 10, 2030
Document:
2010 Non-Standard Notice
Grant Type:
Non-Qualified Stock Option

 
 
You have been granted the above-referenced option to purchase Common Stock of
Support.com, Inc. (the "Company") under the 2010 Equity and Performance
Incentive Plan (the "Plan"). Unless otherwise defined herein, capitalized terms
shall have the meanings assigned to such terms in the Plan.
 
By accepting this grant, you and the Company agree that this grant is awarded
under and governed by the terms and conditions of this Notice, and by the
accompanying Stock Option Agreement and the Plan, which are hereby incorporated
by this reference and made a part of this Notice.
 
Vesting Schedule:
 
The vesting of the Shares subject to the Option will be subject to a performance
vesting requirement and a service vesting requirement, both of which must be
satisfied during the term of the Option. Each Share subject to the Option will
become vested on the later of the satisfaction of the performance vesting
requirement and completion of the service vesting requirement.
 
Performance Vesting Requirement
 
The performance vesting requirement will be satisfied either (i) on the date as
of which the average daily closing price of the Shares on the Nasdaq Stock
Market for the ten (10) consecutive business days through and including such
date equals or exceeds 150% of the Exercise Price (the “Premium Price”), or (ii)
on the closing date of a Change of Control in which the price paid per Share in
the transaction equals or exceeds the Premium Price. If the performance vesting
requirement is not satisfied on or before the closing of a Change of Control or,
if earlier, the Expiration Date, the Performance Option will be forfeited in
full. In addition, if the performance vesting requirement is not satisfied (x)
on or before your termination of employment for any reason, or (y) subject to
your compliance with the Release Requirement (as defined below), within three
(3) months following your Involuntary Termination (as defined in your offer
letter from the Company dated August 10, 2020 (the “Offer Letter”)) or, if
earlier, the Expiration Date, the Option will be forfeited in full. For the
avoidance of doubt, the Option is forfeited in full if the performance vesting
requirement is not satisfied pursuant to this paragraph regardless of the extent
to which the service vesting requirement has been satisfied or vesting would
otherwise be accelerated under any policy applicable upon termination by reason
of death or disability.
 
Service Vesting Requirement
 
Subject to your continued employment with the Company, 1/36th of the Shares
subject to the Option will satisfy the service vesting requirement each month
beginning on your Start Date (as defined in the Offer Letter), with complete
satisfaction of the service vesting requirement on the three (3) year
anniversary of your Start Date.
 
 

Page 16
Lance Rosenzweig

 
Service Vesting Acceleration upon an Involuntary Termination
Subject to your compliance with the Release Requirement, (i) if you experience
an Involuntary Termination (as defined in the Offer Letter) within two years
following your Start Date, service vesting shall accelerate with respect to the
number of Shares that would have service vested during the three (3) month
period immediately following the date of your Involuntary Termination, had you
remained employed by the Company throughout such three (3) month period, (ii) if
you experience an Involuntary Termination more than two years after your Start
Date, service vesting shall accelerate with respect to the number of Shares that
would have service vested during the six (6) month period immediately following
the date of your Involuntary Termination, had you remained employed by the
Company throughout such six (6) month period, and (iii) if you experience an
Involuntary Termination on or within twelve months following a Change of
Control, service vesting shall accelerate with respect to 100% of the
then-unvested Shares subject to your Option.
 
To receive the accelerated service vesting described above, you must execute and
deliver to the Company a Release Agreement substantially in the form attached as
Attachment D to the Offer Letter (the “Release”) and that Release must become
effective and irrevocable within twenty-eight (28) days following the date of
your Involuntary Termination in accordance with applicable law (the “Release
Requirement”).
 
Other Service Vesting Acceleration upon a Change of Control
To the extent your Option is not continued, assumed, or substituted and would
otherwise be terminated without consideration upon the closing of a Change of
Control (other than by reason of failure to satisfy the performance vesting
requirement), service vesting shall accelerate immediately prior to the Change
of Control with respect to 100% of the then-unvested Shares subject to your
Option. Notwithstanding any such acceleration of the service vesting
requirement, the Option will be forfeited if the performance vesting requirement
is not satisfied on or before the closing of a Change of Control.
 
Post-Termination Exercise Period
If your service with the Company terminates for any reason, then (a) to the
extent not yet vested as of your termination of employment, after giving effect
to the applicable Involuntary Termination provisions above, the Option will be
cancelled effective on your employment termination date; and (b) except in the
case of your death or disability, the vested portion of your Option will expire
on the date that is ninety (90) days after your service termination date (or if
earlier, the Expiration Date or termination upon a corporate transaction
pursuant to the Plan).
 
Notwithstanding the foregoing limitations on the post-termination exercise
period, if (i) the performance vesting requirement has not been satisfied before
your employment termination date but is satisfied within three (3) months
following the date of your Involuntary Termination (and not later than the
Expiration Date), and (ii) you have complied with the Release Requirement, then
the vested portion of your Option as of your employment termination date will be
determined as if the performance vesting requirement had been satisfied during
your employment (as provided above), and such vested portion of the Option will
not expire before the date that is thirty (30) days following the date on which
the performance vesting requirement is met (subject to earlier termination on
the Expiration Date or a corporate transaction pursuant to the Plan).
 
 
 
 

Page 17
Lance Rosenzweig

 
ATTACHMENT D
TO OFFER LETTER
 
 
 
SUPPORT.COM RELEASE TERMS
 
General Release. I, Lance Rosenzweig, on behalf of myself, my heirs,
representatives and assigns, I hereby fully and forever release and discharge
Support.com, Inc. (the “Company”) as well as its past and present affiliates,
subsidiaries, agents, related entities, officers, directors, shareholders,
employees, attorneys, insurers, predecessors, successors, representatives, heirs
and assigns (collectively, “Releasees”), from any and all claims, causes of
action, suits, debts, and demands of any and every kind, nature and character,
presently known and unknown, arising from or relating to any act or omission
occurring prior to the date I sign this Agreement (collectively, “Claims”).
 
Examples of Claims. The Claims I am releasing and discharging include, but are
not limited to, Claims arising from and related to my recruitment, hiring,
employment and termination of employment with the Company, including Claims
under federal, state and local non-discrimination laws such as Title VII of the
Civil Rights Act of 1964 as amended, the Civil Rights Act of 1866, the Civil
Rights Act of 1991, the Employee Retirement and Income Security Act of 1974 as
amended (“ERISA”), the Americans with Disabilities Act (“ADA”), the Age
Discrimination in Employment Act of 1967 as amended (“ADEA”), the Equal Pay Act,
the Family Medical Leave Act, the Fair Labor Standards Act, (as amended), the
Fair Credit Reporting Act, the Worker Adjustment and Retraining Notification
Act, the Genetic Information Nondiscrimination Act, the Immigration Reform and
Control Act, the Fair Employment and Housing Act, the California Labor Code, the
California Private Attorney General Act and under any and all other applicable
federal, state and local laws; Claims arising under tort, contract, or
quasi-contract law, including but not limited to claims for unpaid wages, breach
of express and implied contractual obligations, misrepresentation, infliction of
emotional distress, violation of public policy, defamation, monetary damages and
any other form of personal relief, attorneys’ fees and costs.
 
Known & Unknown Claims. In furtherance of my intent to fully and forever release
and discharge the Releasees from any and all Claims, “presently known and
unknown,” I am waiving and releasing all rights and benefits afforded to me, if
any, under Section 1542 of the California Civil Code, or under a comparable
state law applicable to me. I understand that California Civil Code Section 1542
provides as follows (parentheticals added):
 
A general release does not extend to claims that the creditor or releasing party
does not know or suspect to exist in his or her favor at the time of executing
the release and that, if known by him or her, would have materially affected his
or her settlement with the debtor or released party.
 
 
 
 

Page 18
Lance Rosenzweig

 
I understand that this means that, if I later discover facts different from or
in addition to those that I now know or believe to be true, that my release and
discharge of all Claims under this Agreement shall be and remain in full force
and effect in all respects notwithstanding such different or additional facts or
my later discovery of such facts.
 
Exclusions. I understand that my release and discharge of all Claims under this
Agreement excludes any claim(s) I may have for:
 
1.
unemployment, disability and paid family leave insurance benefits, if any such
benefit programs apply to me, pursuant to the terms of applicable state law;
 
2.
workers’ compensation insurance benefits pursuant to Division 4 of the
California Labor Code (or comparable law of another state applicable to me)
under any worker’s compensation insurance policy or fund of the Company;
 
3.
continued participation in the Company’s group health benefit plans pursuant to
the terms and conditions of the federal law known as “COBRA;”
 
4.
any benefit entitlement(s) vested as of my Separation Date, pursuant to written
terms of any applicable employee benefit plan sponsored by the Company and
governed by the federal law known as “ERISA”;
 
5.
any stock and option shares vested as of my Separation Date, pursuant to the
written terms and conditions of any stock and/or option grant by the Company to
me existing before my Separation Date;
 
6.
violation of any federal, state or local statutory and/or public policy right or
entitlement that, by applicable law, is not waivable; and
 
7.
any wrongful act or omission by any Releasee occurring after the date I sign
this Agreement.
 
Acknowledgement of wages paid. I acknowledge that I have received my final
paychecks which included payment of all wages due and all accrued, unused
vacation. I represent that I have has been paid all amounts I was owed as
salary, bonuses, commissions or other wages and I have received reimbursement of
all reimbursable business expenses.
 
Continuing Rights and Obligations.
 
I acknowledge and affirm that I have ongoing obligations to the Company after my
Separation Date under the Confidential Information and Invention Assignment
Agreement that I signed in connection with my employment with the Company and a
copy of which is attached hereto as Attachment 1 (“CIIA”).
 
I understand that nothing in this Agreement prevents or prohibits me from (i)
filing a claim with a government agency that is responsible for enforcing a law,
(ii) providing information regarding my former employment relationship with the
Company, as may be required by law or legal process, or (iii) cooperating,
participating or assisting in any government or regulatory entity investigation
or proceeding pertaining to the Company.
 
 
 

Page 19
Lance Rosenzweig

 
However, I also understand that, because the Claims I am releasing and
discharging under this Agreement include all claims “for monetary damages and
any other form of personal relief” (see the section entitled “Examples of
Claims” above), I may only seek and receive non-personal forms of relief through
any claim I may file with a government agency; provided, however, that nothing
herein waives my right to file an application for an award for original
information submitted pursuant to section 21F of the Securities Exchange Act of
1934.
 
I also understand and agree that, even if required by subpoena to provide
testimony, or otherwise to cooperate, participate or assist in any legal,
government or regulatory proceeding that pertains to my former employment with
the Company, I shall promptly give written notice to the Company’s Chairman of
the Board (with attention to the Legal Department) that I have been requested or
required to violate my CIIA in connection with or during such testimony, legal,
government or regulatory proceeding, so that the Company may take legal action
to protect its rights under my CIIA.
 
No Admission of Wrongdoing; No Disparagement. I agree that neither the fact nor
any aspect of this Agreement is intended, or should be construed at any time, to
be an admission of liability or wrongdoing by either me or by any of the
Releasees. I further agree not to make, or encourage any other person to make,
any negative or disparaging statements, as fact or as opinion, about any of the
Releasees or their products, services, vendors, customers, or prospective
customers, or any person acting by, through, under or in concert with any of
them. The Company shall instruct its executive officers and directors to refrain
from making or encouraging any other person to make any negative or disparaging
statements, as fact or as opinion, about you. The foregoing shall not be
violated by truthful statements made in response to legal process, required
governmental testimony or filings, or administrative or arbitral proceedings
(including depositions in connection with such proceedings).
 
Agreement Deadline; Revocation Period; Effective Date. I understand that:
 
I have been advised by the Company to consult with an attorney of my own
choosing before signing this Agreement and returning it to the Company on or
before the Agreement Deadline.
 
The last date I can sign this Agreement is twenty-one (21) days after my
Separation Date (“Agreement Deadline”).
 
For seven (7) days after the date I actually sign this Agreement, I may revoke
it (“Revocation Period”). If I revoke this Agreement, I must deliver written
notice of my revocation to the Company, no later than the seventh day after the
date I signed this Agreement.
 
The “Effective Date” of this Agreement will be the date I have signed it,
provided that I have returned to the Company my signature to this Agreement and
I have not timely revoked it during the Revocation Period. I understand that
this Agreement, as signed by me, and any notice of revocation, should be
delivered by U.S. mail, hand or overnight delivery or facsimile to the number
below:
 
 
 

Page 20
Lance Rosenzweig

 
 
Human Resources & Legal Departments, Support.com
 
1200 Crossman Ave., Suite 210, Sunnyvale, California 94089
 
Confidential Facsimile No: 650-482-3761
 
Complete Agreement; Changes. In signing this Agreement and it becoming
effective, I represent and warrant that I am not relying on any statements,
representations, negotiations, promises or agreements that are not expressly set
forth in this Agreement. I also understand and agree that:
 
●
this Agreement contains my entire understanding, and the entire agreement by me,
with respect to the matters covered herein; and
 
●
this Agreement merges, cancels, supersedes and replaces all prior statements,
representations, negotiations, promises or agreements relating to the subjects
covered by this Agreement that may have been made by any of the Releasees,
including (but not limited to) my Offer Letter from the Company, except (i) my
CIIA which remains in full force and effect in accordance with its terms, (ii)
the benefit plans and agreements referenced in clauses (4)-(5) in the section
entitled “General Release”, above, and (iii) any debt obligation I owe to the
Company; and
 
●
this Agreement cannot be changed except by another written agreement signed by
me and approved by the Compensation Committee of the Board.
 
I HAVE READ THE FOREGOING AGREEMENT. I UNDERSTAND IT AND KNOW THAT I AM GIVING
UP IMPORTANT RIGHTS, INCLUDING THE RIGHT TO SUE FOR AGE DISCRIMINATION,
HARASSMENT AND RETALIATION UNDER THE ADEA. I AM AWARE OF MY RIGHT TO CONSULT
WITH AN ATTORNEY OF MY OWN CHOOSING BEFORE SIGNING THIS AGREEMENT, AND I HAVE
BEEN ADVISED TO UNDERTAKE SUCH CONSULTATION. I SIGN THIS AGREEMENT FREELY AND
VOLUNTARILY, WITHOUT COERCION OR DURESS. I ACKNOWLEDGE AN AGREE THAT THIS
RELEASE IS IN EXCHANGE FOR GOOD AND VALUABLE CONSIDERATION IN ADDITION TO
ANYTHING OF VALUE I AM OTHERWISE ENTITLED TO RECEIVE.
 

 
 

Page 21
Lance Rosenzweig

 
EXECUTION
 
In order to bind the Parties to this Agreement, the Parties, or their duly
authorized representatives have signed their names below.
 
Support.com, Inc.
 
 
Lance Rosenzweig
 
 
By: ______________________________
 
 
______________________________ 

 
Name: ______________________________
 
 
Date:______________________________
 
 
Title: ______________________________
 
 
 
 

 

Please return a signed copy to:
 
Human Resources & Legal Departments
Support.com, Inc.
1200 Crossman Ave., Suite 210, Sunnyvale, California 94089
Confidential Facsimile No: 650-482-3761
 
 
